Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claim 10 is objected to because of the following informalities:  
	In claim 10, lines3, 5, 7, 9 and 11, after “checking, reading, writing, controlling and outputting”, the limitations “the control unit” should be written “by the control unit.”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-4, 9, 10, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seo Jae Hong (KR20070007456A) in view of Reddy et al (US 013/0344955 A1).
Both references are cited in the IDS received on 04/14/20.
As per claim 1, Seo Jae Hong discloses an apparatus for controlling an image display device of a slot machine apparatus, the apparatus comprising: a data storage unit configured to store image setting data for optimizing a function of the image display device according to a nature or mode of the image content ([0021], see fig.. 1; memory 40 storing picture quality setting values 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the image storing unit and the communication unit as taught by Reddy into the system of Seo Jae Hong because it would provide a player with enhanced excitement and ease of use.
As per claim 2, Seo Jae Hong discloses the apparatus of claim 1, wherein when the slot machine is equipped with at least one or more image display devices, the control unit identifies the image display devices on the basis of an ID which is used to identify each image display device or an image output port to which each image display device is connected ([0019]; see fig. 1),.

As per claim 4, Seo Jae Hong discloses the apparatus of claim 1, wherein the data storage unit stores at least one set of image setting data in order to correspond to at least one or more image display devices according to the nature or mode of the same image content ([0021], see fig. 1).
As per claim 9, Seo Jae Hong discloses the apparatus of claim 1, wherein the image setting is manually done by a user (obvious feature for a user to manually set the image).
As per claim 10, Seo Jae Hong discloses a method of controlling an image display device of a slot machine apparatus, the method comprising: checking, by a control unit, specification information for image setting of the image display device from the image display device [0031]; reading, the control unit, image content from an image storage unit and analyzing a nature or mode of the image content ([0021], see fig.. 1; reading the images to set values corresponding to a plurality of display modes); writing, the control unit, a mapping database of image setting data for image setting within a function and range of the image display device and the analyzed image content (see abstract); Seo Jae Hong  discloses a controlling, the control unit, the image setting or function of the image display device to optimize image quality but fails to disclose it is done.  Reddy is used to disclose that it is done according to the image content based on the written mapping database (see fig. 6, 118); and outputting, the control unit, the image content to the image display device on which the image setting is performed ([0025]-[0026], see figs. 1-2).  

As per claim 12, Seo Jae Hong   fails to disclose a databe but Reddy discloses the method of claim 10, wherein the mapping database is a database for the image setting or function of the image display device to represent the optimal image quality according to the nature or mode of the image content.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the database as taught by Reddy into the system of Seo Jae Hong because it would provide a player with enhanced excitement and ease of use.
As per claim 13, Seo Jae Hong discloses the method of claim 10, wherein the image setting data includes at least one set of image setting data in order to correspond to at least one or more image display devices according to the nature or mode of the same image content (see abstract).

Allowable Subject Matter
5.	Claims 5-8 and 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.




As per claim 11, the method of claim 10, wherein the controlling of the image setting or function of the image display device to optimize image quality according to the image content based on the written mapping database comprises controlling, by the control unit, the image setting or function of the image display device to optimize image quality according to the image content based on a mapping database set in the analyzed current mode when the nature or mode of the image content is analyzed.

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See references cited on PTO form 892.


7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD LANEAU whose telephone number is (571)272-6784.  The examiner can normally be reached on Mon-Thu 6-4:30 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





    PNG
    media_image1.png
    150
    150
    media_image1.png
    Greyscale








/Ronald Laneau/
Primary Examiner, Art Unit 3715